DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2021 was considered by the examiner.
Response to Arguments
In regards to amendments (filed 8/2/2021), applicant’s arguments (filed 8/2/2021, pages 5-12) have been fully considered and are persuasive.  Accordingly, the 112 rejection of Claims 2, 3, and 4, the 102 rejection of claims 1-3, 6, and 7, and the 103 rejection of Claims 4 and 5 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-7 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a lens driving device comprising “wherein the first magnet has an end surface facing the second mover and no magnets other than the first magnet and the second magnet are arranged across a region including both the first through hole and the second through hole”, along with other claim limitations, is not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Washio (US 11,082,595), Washio (US 2021/0033946), Terajima (US 10,466,074), and Terajima (US 2018/0128649) are cited to show similar lens driving devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872